MEMORANDUM**
Federal prisoner Leslie Charles Cohen appeals pro se the denial of his 28 U.S.C. § 2241 petition. We have jurisdiction under 28 U.S.C. § 2253. We review de novo, Singh v. Reno, 113 F.3d 1512, 1514 (9th Cir.1997), and we affirm.
Cohen contends that the reinstatement procedures set forth in section 241(a)(5) of the Immigration and Nationality Act, 8 U.S.C. § 1231(a)(5), violate his procedural due process rights because they do not provide him with a full and fair hearing. We reject this contention because Cohen already received one full and fair hearing, including the right to judicial review of that hearing. See Alvarenga-Villalobos v. Ashcroft, 271 F.3d 1169, 1173-74 (9th Cir. 2001) (holding that the reinstatement regulation does not offend due process because the alien has already received a full hearing at his initial deportation proceeding).1
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. To the extent Cohen raises other claims on appeal, we decline to address them because we lack jurisdiction. See United States v. Pir-ro, 104 F.3d 297, 299 (9th Cir.1997) (concluding that, despite resulting delay in adjudica*850tion of defendant's claims, he could not file a § 2241 petition before his direct appeal was completed); United States v. Reyes-Alvarado, 963 F.2d 1184, 1189 (9th Cir.1992) (stating that this court generally will not consider issues raised for the first time on appeal).